Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2022 has been entered.

Authorization for this examiner’s amendment was given in a telephone interview with Nolan Hubbard, Reg. No. 62,327 on 05/10/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1 (currently amended): A system comprising: 
	a memory; 
	at least one physical processor in communication with the memory; and 
	a plurality of hardware threads executing on the at least one physical processor configured to: 
		execute, by a first hardware thread, one or more first instructions at a first time instant that modifies a value of a data structure;
		execute, by the first hardware thread, a plurality of second instructions at a second time instant that occurs after the first time instant, wherein the plurality of second instructions  is different than the one or more first instructions, and wherein the plurality of second instructions is tagged as atomic; 
		receive, by a second hardware thread, an interrupt at a third time instant that occurs after the second time instant, wherein the second hardware thread is different than the first hardware thread, and wherein the first hardware thread communicates with the second hardware thread;
		responsive to  the second hardware thread receiving the interrupt:
			pause, by the first hardware thread, execution of the plurality of second instructions at the third time instant; and
			restart, by the first hardware thread and at a fourth time instant that occurs after the third time instant, execution of the plurality of second instructions from the point at which the plurality of second instructions was executing at the second time instant prior to the first hardware thread reaching a write memory barrier; and
		execute, after the fourth time instant and by the first hardware thread, a read instruction after the write memory barrier. 

Claim 2 (canceled)

Claim 3 (canceled)  

Claim 4 (canceled)

Claim 5 (canceled)

Claim 6 (canceled)

Claim 7 (currently amended): The system of claim 1, wherein the first hardware thread and the different second hardware thread execute on the same physical processor.

Claim 8 (currently amended): The system of claim 1, wherein the first hardware thread and the different second hardware thread execute on different physical processors.

Claim 9 (currently amended): The system of claim 1, wherein the first hardware thread is configured to resume operation on a different physical processor.

Claim 10 (canceled)

Claim 11 (currently amended): A method comprising: 
	executing, by a first hardware thread, one or more first instructions at a first time instant that modifies a value of a data structure;
	executing, by [[a]] the first hardware thread, a plurality of second instructions at a second time instant that occurs after the first time instant, wherein the plurality of second instructions is different than the one or more first instructions, and wherein the plurality of second instructions is tagged as atomic; 
	receiving, by a  second hardware thread, an interrupt at a third time instant that occurs after the second time instant, wherein the second hardware thread is different than the first hardware thread, and wherein the first hardware thread communicates with the second hardware thread; 
	responsive to the second hardware thread receiving the interrupt:
		pausing, by the first hardware thread, execution of the  plurality of second instructions at the third time instant; and 
		
		restarting, by the first hardware thread and at a fourth time instant that occurs after the third time instant, execution of the plurality of second instructions from the point at which the plurality of second instructions was executing at the second time instant  prior to the first hardware thread reaching a write memory barrier; and
	executing, after the fourth time instant by the first hardware thread, a read instruction after the write memory barrier.

Claim 12 (canceled)

Claim 13 (canceled)  

Claim 14 (canceled)

Claim 15 (canceled)

Claim 16 (canceled)

Claim 17 (currently amended): The method of claim 11, wherein the first hardware thread and the different second hardware thread execute on the same physical processor.

Claim 18 (canceled)

Claim 19 (canceled)

Claim 20 (canceled) 

Claim 21 (new): The method of claim 11, wherein the first hardware thread and the different second hardware thread execute on different physical processors.

Claim 22 (new) The method of claim 11, wherein the first hardware thread is configured to resume operation on a different physical processor.

Claim 23 (new): A non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to: 
	execute, by a first hardware thread, one or more first instructions at a first time instant that modifies a value of a data structure;
	execute, by the first hardware thread, a plurality of second instructions at a second time instant that occurs after the first time instant, wherein the plurality of second instructions is different than the one or more first instructions, and wherein the plurality of second instructions is tagged as atomic; 
	receive, by a second hardware thread, an interrupt at a third time instant that occurs after the second time instant, wherein the second hardware thread is different than the first hardware thread, and wherein the first hardware thread communicates with the second hardware thread; 
	responsive to the second hardware thread receiving the interrupt:
		pause, by the first hardware thread, execution of the plurality of second instructions at the third time instant; and 
		restart, by the first hardware thread and at a fourth time instant that occurs after the third time instant, execution of the plurality of second instructions from the point at which the plurality of second instructions was executing at the second time instant prior to the first hardware thread reaching a write memory barrier; and
	execute, after the fourth time instant and by the first hardware thread, a read instruction after the write memory barrier.

Claim 24 (new): The non-transitory computer-readable storage medium of claim 23, wherein the first hardware thread and the different second hardware thread execute on the same physical processor.

Claim 25 (new): The non-transitory computer-readable storage medium of claim 23, wherein the first hardware thread is configured to resume operation on a different physical processor.

Claim 26 (new): The non-transitory computer-readable storage medium of claim 23, wherein the first hardware thread and the different second hardware thread execute on different physical processors.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1, 7-9, 11, 17, 21-26 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Gooding et al. (US 2010/0017655) in at least [0066]-[0068] disclose multiple nodes in communication with each other wherein one of the nodes encounters an error and deciding whether or not to restart just the node encountering the error or all of the nodes when for example the node encountering the error experiences the error before a barrier operation.
Moody (US 2010/0083269) discloses in at least [0009] restarting a restartable sequence from the beginning.

Griffin et al. (US 2020/0004587) disclose in at least the abstract multiple hardware threads.

Hafri (US 9,385,976) disclose in at least col. 10, ll. 60-62 that messages in a readable portion may be available for reading before, during, and/or after an atomic operation.

Kasahara et al. (US 2009/0193228) disclose in at least [0068] a barrier write register.

Kawachiya et al. (US 2008/0104595) disclose in at least [0034] a reading instruction after execution of the memory barrier, [0055] reading memory without executing the memory barrier instruction, and [0068] prohibiting a read after or during the start of a write.

Allen (US 2012/0297394) discloses in at least [0015] resuming a thread on a different processor and [0034] determining whether threads are executing on the same processor.

Tsirkin (US 2018/0239626) discloses in at least [0012] executing a guest on one hyper-thread of a physical process and executing a task on a hyper-thread of a different physical processor.

Dawson et al. (US 2011/0093865) disclose in at least fig. 5 and [0023] that an interrupt is asynchronously posted on one thread and a remote call is made to notify another thread that an exception has been raised.

Zhou et al. (US 2009/0322769) disclose in at least [0093] a read after a next barrier.

Rapp et al. (US 2011/0102441) disclose in at least [0028] reading after a barrier operation.

Magruder et al. (US 2009/0007070) disclose in at least [0030] a read after a memory barrier.

Mantor et al. (US 2009/0300621) disclose in at least [0040] a read instruction after a barrier instruction.

Irish et al. (US 2008/0189501) disclose in at least [0046], [0061], [0063] a read after a barrier command.

Gaster (US 2015/0052537) in at least [0016], [0032], and [0038] discloses a read subsequent to a barrier operation.

Dice (US 6,735,760) in at least col. 23, ll. 1-3 discloses a read after a memory barrier.

Diamos (US 2015/0205586) in at least [0021] discloses a read following a barrier.

Brown et al. (US 2002/0112122) in at least [0007] and [0046] disclose reading data after a memory barrier instruction.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2022